Title: From Thomas Jefferson to James Madison, 28 July 1791
From: Jefferson, Thomas
To: Madison, James



My Dear Sir
Philadelphia July 28. 1791.

I this moment recieve yours of the 26th. The sugar of which you inclose a sample would by no means answer my purpose, which was to send it to Monticello, in order, by a proof of it’s quality, to recommend attention to the tree to my neighbors.—In my letter of yesterday I forgot to tell you there is a brig here to sail for Halifx in 10. days. She is under repair, and therefore may possibly protract her departure. Adieu. Your’s affectionately,

Th: Jefferson

